Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities: In claim 6, line 6, the foreign character before the word “substrate” should deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.   The claims recite “a colloid layer” (see claim 1, line 4, and claim 6, line 4; claims 2-5 and 7-9 are depended upon claim 1 or claim 6 and thus have this feature incorporated by virtue of their claim dependency).  However, the disclosure does not provide any details as to what materials constitute a colloid layer; therefore, persons having ordinary skill in the art can not make or use the invention as claimed.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 are indefinite because “the optical sensor” in line 1 lacks a proper antecedence and the claims are not clear as to what constitutes this optical sensor.
Claims 2-5 and 7-9 are indefinite by virtue of their claim dependency upon indefinite claims 1 and 6, respectively.
Claims 2 and 7 are indefinite because they are not clear as to what the “first protruding member” is actually protruding.  
Claims 4 and 8 are indefinite because they are not clear as to what “a cutting slot” in line 1 refers (a cut or a slot in the colloid layer, the film member, the adhesive layer, or the light-transmitting layer” or some other part.  Also, “the space” in line 3 lacks a proper antecedence and is unclear what constitutes the space.
Claims 5 and 9 are indefinite because they are not clear as to what the “second protruding member” is actually protruding.  Also, these claims are unclear as to what the second protruding member is since there is no first protruding member recited in these claims or their parent claims (it is noted that claims 2 and 7 recite a first protruding member, but claims 5 and 9 do not depend from claims 2 and 7).  Also, claims 5 and 9 are indefinite by virtue of their claim dependency upon indefinite claims 4 and 8, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by You et al. (US 2018/0039849 A1).
Regarding claim 1, You et al. teach a structure of the optical sensor (e.g., as shown in fig. 1), which includes: a substrate (110); a photosensitive element (130), equipped above the substrate (as shown in fig. 1); a colloid layer (160) equipped above the substrate (as shown in fig. 1) and covers the photosensitive element (as shown in fig. 1); and a film member (e.g., 170), including an adhesive layer and a light-transmitting layer (see para. 0041); wherein the adhesive layer is equipped above the colloid layer (as taught in para. 0041 since the adhesive layer attaches layer 170 to 160); the light-transmitting layer is equipped above the adhesive layer (as taught in para. 0041 since the adhesive layer attaches layer 170 to 160).
Regarding claim 2, You et al. teach that a first protruding member is equipped above the light-transmitting layer (fig. 1, the right side of the thumb is protruding).
Regarding claim 3, You et al. teach that the light-transmitting layer contains a light-transmitting zone (to the right of 170) and a light-shielding zone (provided by 170); the light-transmitting zone corresponds to the photosensitive element (as shown in fig. 1).
Regarding claim 4, You et al. teach a cutting slot is equipped above the colloid layer (the space to the left of 170 and above 160 in fig. 1); the location of the cutting slot corresponds to the location of the photosensitive element (130 as shown in fig. 1); the space between the cutting slot and the adhesive layer forms an accommodating space (as shown in fig. 1).
Regarding claim 5, You et al. teach that a second protruding member is equipped at an inner side of the accommodating space above the colloid layer (the left side of the thumb is also protruding).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2019/0363216 A1) in view of You et al. (US 2018/0039849 A1).
Regarding claim 6, Lin teaches a structure of the optical sensor (see fig. 6 embodiment), which includes: a substrate (201); a photosensitive element (204), equipped above the substrate (as shown in fig. 6); a colloid layer (205; see para. 0070)) that is equipped above the substrate that covers the photosensitive element (as shown in fig. 6); and a shielding layer (5071 and 5061) that is equipped above the substrate that covers the colloid layer (as shown in fig. 6); the shielding layer has a hole-perforation in the location corresponding to the photosensitive element (note the hole in fig. 6 at B).  
Lin fails to teach a film member that contains an adhesive layer and a light-transmitting layer; the adhesive layer is equipped above the shielding layer; the light-transmitting layer is equipped above the adhesive layer.
You et al. teach a similar structure of an optical sensor (e.g., as shown in fig. 1) as that of Lin and also teaches a film member (e.g., 170), including an adhesive layer and a light-transmitting layer (170; see para. 0041); wherein the adhesive layer is equipped above the colloid layer (160; as taught in para. 0041 since the adhesive layer attaches layer 170 to 160); the light-transmitting layer is equipped above the adhesive layer (as taught in para. 0041 since the adhesive layer attaches layer 170 to 160).
It would have been obvious to persons having ordinary skill in the art to incorporate the film member of You et al. into the optical sensor of Lin because this would have provided for improved uniformity of received light as suggested by You et al. (see para. 0037).
Regarding claim 7, You et al. teach that a first protruding member is equipped above the light-transmitting layer (fig. 1, the right side of the thumb is protruding).
Regarding claim 8, You et al. teach a cutting slot is equipped above the colloid layer (the space to the left of 170 and above 160 in fig. 1); the location of the cutting slot corresponds to the location of the photosensitive element (130 as shown in fig. 1); the space between the cutting slot and the adhesive layer forms an accommodating space (as shown in fig. 1).
Regarding claim 9, You et al. teach that a second protruding member is equipped at an inner side of the accommodating space above the colloid layer (the left side of the thumb is also protruding).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references made of record disclose optical sensors of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/Primary Examiner, Art Unit 2878